Citation Nr: 0945948	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  03-23 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraines.

2.  Entitlement to service connection for fatigue and nausea.

3.  Entitlement to service connection for a heart murmur.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1991 to May 
1991, with at least three years of additional service.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Veteran's service personnel records, including complete 
DD 214s, are not associated with the claims file.  As such, 
it is impossible to tell the complete dates of the Veteran's 
service.  This matter is REFERRED to the RO for proper 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran requested a Travel Board hearing but has 
rescheduled and postponed that hearing on numerous occasions.  
The Veteran was scheduled for a hearing in September 2005, 
June 2005, and February 2006.  Prior to each of these 
hearings, the Veteran advised the RO that he would not be 
attending the hearing and asked that the hearing be 
rescheduled so that he could obtain additional evidence.  
While the Board is certainly sympathetic that the Veteran 
wants to obtain as much favorable evidence as possible, there 
is simply no legal authority or procedural mechanism by which 
a hearing request may remain pending indefinitely.  In fact, 
if the Veteran is having difficulty obtaining evidence, a 
hearing would be the appropriate forum to advise VA of 
additional evidence he would like assistance in procuring.  
Therefore, the Veteran must now be scheduled for the 
requested hearing without further delay.



Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order 
to schedule the Veteran for a Travel Board 
Hearing with a Veterans Law Judge, in 
accordance with his request. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

